CRAWFORD, Judge
(concurring in the result):
The majority applies the harmless error test for “any error” that may have occurred and instructs that “the prosecution [erroneously] produced evidence during its case-in-chief in purported rebuttal of nothing more than a single passing comment during defense counsel’s opening statement.’’ 39 MJ at 262, 264. This application of the law overlooks (A) the facts; (B) the planning and tactical decisions that go into an opening statement; and (C) the majority federal rule as well as prior cases of this Court. In my opinion the judge did not abuse his discretion. See United States v. Segal, 852 F.2d 1152, 1155-56 (9th Cir.1988); United States v. Acosta, 763 F.2d 671, 694-96 (5th Cir.), cert. denied, 474 U.S. 863, 106 S.Ct. 179, 88 L.Ed.2d 148 (1985).
A. The Facts
According to the defense theory of the case, appellant was merely a cooperative sergeant who, on a wintery day in January 1989, finally went through his household goods shipped from Japan to North Dakota, discovered therein (to his surprise) government property (an oscilloscope from Japan), and voluntarily turned it over to agents of the Office of Special Investigations (OSI). Thus, there was no criminal intent and no crime.
Unfortunately for appellant, the evidence refuted this simple scenario. Before appellant even “discovered” that he had the oscilloscope in January 1989, he was involved in the following mysterious occurrences. According to OSI Special Agent Gardner, appellant told him that he called Japan in November or December 1988 and spoke with Sergeant Seese. He allegedly told Sergeant Seese that he found an oscilloscope and asked if it should be mailed back to Japan. Sergeant Seese, according to appellant, advised him not to do anything with the oscilloscope until he was approached by the OSI. Sergeant Seese, however, denied that he had ever received any call from appellant “regarding the oscilloscope.” Further, several witnesses testified that during November and December 1988, appellant brought an oscilloscope to work.
When asked about the oscilloscope he brought to work, appellant claimed, in his oral statement to OSI, that it was his own personal oscilloscope which he had bought on the open market in Japan. Upon being finally asked by the OSI to produce an oscilloscope, appellant refused to consent to a search of his quarters. He agreed instead to turn over an oscilloscope to the OSI agents if they came to his house and waited outside. The serial number of the oscilloscope he turned over to the OSI agents was the same as that of the oscilloscope that was missing from Japan.
B. The Planning and Tactical Decisions That Go Into an Opening Statement
After the voir dire is conducted by the military judge, the opening statement becomes a critical part of the trial. Studies have shown that “80% of jurors make up their minds during opening and never change their opinions.” Jossen, Opening Statements: Win it in the Opening, 10 The Docket (The Newsletter of the National Institute for Trial Advocacy) 1, 6 (Spring 1986). Even if that figure is overstated, it does emphasize the importance of the opening statement. It is during the opening statement that the parties set forth their theory and theme of the case.
Here, defense counsel in his opening statement set forth the defense theory of the case, i.e., that appellant had committed an honest mistake as evidenced by his cooperation with the OSI. I respectfully must disagree with my colleagues in the majority who would characterize defense counsel’s comments about appellant’s voluntariness as “nothing more than a single passing comment during ... [the] opening statement.” Appellant’s so-called cooperation in the search was strategically used by the defense to infer that appellant was unconcerned in surrendering the oscilloscope and thereby demonstrated that he did not steal it.
The first few questions of the court members reveal that they immediately zeroed in on whether appellant had two oscilloscopes in his possession and whether there was an inconsistency in the dates of the discovery of the Government’s missing oscilloscope:
*266Did anyone ever positively identify SGT Turner’s oscilloscope as being precisely the same type as the PMEL version?
SGT Turner said he fixed other peoples’ electronic equipment. What oscilloscope did he use if his personal OSC was in SD until Apr?
Has anyone ever verified that SGT Turner in fact had two oscilloscopes in his possession?
App. Ex. II
If Turner’s oscilloscope was left in SD (Scotland), was he able to produce it? Where’s the oscilloscope he claimed he bought it [sic] in Tokyo?
App. Ex. Ill
TSGT Turner said he found the gov scope while unpacking his new computer. Did he say when this was, November or January?
App. Ex. IV
Other than the comment by TSgt Turner, has the oscilloscope been positively identified as belonging to Misawa, ie., by serial number?
App. Ex. V
When did SGT Turner bring the oscilloscope into his work area? Did he claim at that time it was his personal oscilloscope?
App. Ex. VI
Did you personally inspect to find the scope missing the first time it was reported missing?
App. Ex. VII
In order to rebut the inference of voluntary cooperation the Government legitimately countered with relevant evidence demonstrating that appellant’s apparent cooperation only extended to his front door. The counter inference is that appellant had something to hide, namely, that he possessed no second oscilloscope and that the oscilloscope he brought to work in November or December 1988 was the same one he claimed to have only discovered in his household goods in January of 1989. This evidence is proof that, appellant’s assertions to the contrary, he had the criminal intent to steal and indeed stole the oscilloscope from the air base in Japan.
If defense counsel truly believed his opening statement’s reference to appellant’s cooperation was a mere passing comment unfairly used by the prosecution to its advantage, defense counsel could have asked the military judge for permission to qualify his opening statement or to have that portion stricken as an inadvertent misstatement. Instead defense counsel strategically used the reasonable inference of innocence flowing from full cooperation. Cf. United States v. Kindler, 14 USCMA 394, 399, 34 CMR 174, 179, 1964 WL 4992 (1964).
C. The Majority Federal Rule and the Prior Cases of This Court
The majority opinion states, “In any event, if a defense counsel contends in an opening statement that the evidence will show that the accused voluntarily returned the property in question and then the evidence in fact is not forthcoming, that remark is fair game for appropriate comment in the prosecutor’s closing argument.” 39 MJ at 263. The implication is that the prosecution could not introduce evidence to prove that the property was not voluntarily returned.
The majority rule in the federal circuits is to the contrary. This does not mean that the military judge may not exercise discretion and exclude unfairly prejudicial evidence under Mil.R.Evid. 403, Manual for Courts-Martial, United States, 1984. All the circuits agree that the opening statement opens the door. United States v. Kerr, 981 F.2d 1050, 1052 (9th Cir.1992); United States v. Breitkreutz, 977 F.2d 214, 220 (6th Cir.1992); United States v. McAnderson, 914 F.2d 934, 948 (7th Cir.1990); United States v. Colon, 880 F.2d 650, 660 (2d Cir.1989); United States v. Segal, 852 F.2d 1152, 1155-56 (9th Cir.1988); United States v. Bari, 750 F.2d 1169, 1182 (2d Cir.1984), cert. denied, 472 U.S. 1019, 105 S.Ct. 3482, 87 L.Ed.2d 617 (1985); United States v. D'Alora, 585 F.2d 16 (1st Cir.1978). Cf. United States v. Acosta, 763 F.2d at 694-96; United States v. Hadaway, 681 F.2d 214, 218-19 (4th Cir.1982).
*267We followed the lead of the federal circuits in United States v. Franklin, 35 MJ 311, 317 (CMA 1992), holding that “trial defense counsel opened the door to the issue of innocent intent in his opening statement by arguing that the Government would not be able to prove premeditation and attempted rape.” See also United States v. Houser, 36 MJ 392(CMA), cert. denied, — U.S. -, 114 S.Ct. 182, 126 L.Ed.2d 141 (1993).
A paraphrasing in the language in United States v. Havens, 446 U.S. 620, 626-27, 100 S.Ct. 1912, 1916, 64 L.Ed.2d 559 (1980), might be applicable in this case. “It is essential, therefore, to the proper functioning of the adversary system that when ... [the defendant’s counsel makes a misleading statement], the government be permitted ... to elicit the truth.” In Havens, the Court held that illegally seized evidence might “be used to impeach” defendant’s trial testimony, even though it did “not squarely contradict the defendant’s testimony on direct examination.” Id. at 621, 100 S.Ct. at 1913.
Additionally the Court recognized in Nix v. Whiteside, 475 U.S. 157, 174, 106 S.Ct. 988, 998, 89 L.Ed.2d 123 (1986), “a key component of a system of justice, dedicated to a search for truth” is the obligation for an individual to testify truthfully. The Court held a counsel’s disclosure to the judge of the intent of his client to testify untruthfully does not violate the defendant’s right to counsel.
In Jenkins v. Anderson, 447 U.S. 231, 240, 100 S.Ct. 2124, 2130, 65 L.Ed.2d 86 (1980), the Court held that the pre-arrest silence by the defendant may be used to impeach him, assuming no prior warning of the right to remain silent.
Also in Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971), the Court held that a statement taken in violation of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), may be used to impeach the defendant’s credibility. The emphasis was that the “prosecution ... did no more than utilize the traditional truth-testing devices of the adversary process.” Id. at 225, 91 S.Ct. at 645.
Based on the majority’s view of this case, when the defense makes a misleading statement in its opening statement, the prosecution may merely comment in its closing argument that there has been no evidence that the accused voluntarily cooperated in turning over the device. In the interests of truth-finding in an adversarial process I believe there are other alternatives. As here, the military judge should exercise discretion in determining whether and at what stage of the trial to admit or exclude government evidence to rebut the defense inference of voluntary cooperation by the accused. Appellate courts may then review the judge’s ruling for an abuse of discretion. S. Childress and M. Davis, Federal Standards of Review § 11.02 at 11-5 (2d ed.1992). As an alternative, the prosecution or the defense could request that the defense assertion of voluntary cooperation by the accused be stricken from the record and that the members be instructed to disregard the statement. A per se rule of inadmissibility of government evidence to rebut an opening statement by the accused’s counsel setting forth the defense theory of the case does not, in my view, advance the interests of truth-finding which should be at the very heart of the trial.

Conclusion

There is no question that the prosecution may not in the first instance introduce evidence that a criminal defendant invoked his or her Fourth Amendment right to privacy. However, the defense may not use the Fourth Amendment as a shield against legitimate contradiction of his inference that he cooperated and is therefore innocent. Thus, the theory for admissibility of the evidence is not Mil.R.Evid. 404(b) but rather the common law rule of contradiction. United States v. Toro, 37 MJ 313, 315 (CMA 1993).
Opening of the door during an opening statement does not mean that the judge may not exercise discretion and exclude admissible and relevant evidence. The judge may exclude such evidence when the defense requests an inadvertent statement to be stricken or when the judge finds the evidence to be unduly prejudicial or applies other factors set forth in Mil.R.Evid. 403.
*268This case involves the proper functioning of the adversarial system. To forbid introduction of rebuttal evidence under the circumstances of this case would undermine the truth-finding function of our system of justice. Thus, I would conclude that there was no error here and affirm on that basis alone.